PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 15/063,786
Filing Date: 8 Mar 2016
Appellant(s): Franceschini et al.



__________________
Michael Rocco Cannatti, Reg. No. 34, 791
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed January 11, 2021.

This is in response to the Appeal Brief filed on January 11, 2021 (hereinafter “Brief”) submitted in response to the Final Office Action mailed on July 10, 2020 (hereinafter “Office Action”) and the Advisory Action mailed on October 20, 2020 (hereinafter “Advisory”).

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office Action from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”

The following ground(s) of rejection are applicable to the appealed claims:
Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.

Claims 1-20 are rejected under 35 U.S.C. 103 because the claimed invention is unpatentable over US 2013/0111488 A1 (hereinafter “Gatti”) in view of NPL “Twitter User Modeling and Tweets Recommendation Based on Wikipedia Concept Graph” (hereinafter “Lu”), further in view of US 2014/0108308 A1 (hereinafter “Stout”), further in view of NPL “Team Formation in Concurrent Engineering Using Group Technology (GT) Concepts” (hereinafter “Aleisa”).

(2) Response to Argument
Appellant’s arguments have been fully considered but are not persuasive.

Rejection of Claims 1-20 under 35 U.S.C. 101
Appellant’s arguments that “any statutory subject matter rejection has been previously overcome” are unpersuasive because the new grounds of rejection were necessitated by Applicant’s amendments to the claims.  The amendments submitted on March 17, 2020 do not merely “add[] limitations to the claims and restate[] existing claim limitations in a different order,” as alleged by Appellant, but change the scope of the claim entirely by adding new limitations and removing others.  The amended claims are directed to patent-ineligible subject matter for the reasons set forth in the Office Action, pg. 3-8, as further discussed below.
Appellant’s arguments that “the rejection analysis fails to follow the Patent Office’s current eligibility guidance from the recently issued 2019 Revised Patent Subject Matter Eligibility Guidance Memorandum (2019 PEG Memorandum) in respect of the required ‘Step 2A’ procedures” are unpersuasive because the Office Action, pg. 3-4, identifies the limitations that recite or set forth an abstract idea (see emphasized limitations in the Office Action), identifies the abstract ideas recited or set forth by the limitations (i.e., organizing a workforce and vector analysis), and identifies the groupings within which the abstract ideas fall (i.e., method of organizing human activity and mathematical algorithm, respectively).  The identified claim limitations are clear on their face as describing the identified abstract ideas, and there is no reason to reinterpret the words of the claim itself in this case.  While the examples in the 2019 PEG Memorandum are provided as guidance to apply the enumerated groupings and sub-groupings, the realm of abstract ideas that fall within the groupings and sub-groupings is not limited to these case-specific concepts.  For instance, the courts have repeatedly held that “judicial exceptions need not be old or long-prevalent, and that even newly discovered or novel judicial exceptions are still exceptions.”  See MPEP 2106.04(I).  Indeed a newly discovered abstract idea would not appear as an example in the 2019 PEG Memorandum or any other USPTO guidance, but would nonetheless be deemed to fall within one of the enumerated groupings or sub-groupings.
In the instant claims, the overall recited concept of organizing a workforce is explicitly described by the limitations, “grouping at least two individuals into at least a first team... comprising: generating... an individual concept set for each of a plurality of individuals, where each individual concept set comprises a plurality of individual concepts... which represent specific interests of a corresponding individual; generating... a project concept set for a first project...; and selecting... at least two of the plurality of individuals for grouping into the first team by using the similarity measure to determine which individual concept sets are similar to the project concept set.”  This concept of organizing a workforce is a method of organizing human activity because it is a method of managing relationships or interactions between people.  Further, the limitations describe grouping individuals into a team “for a first project,” which describes the concept of managing relationships or interactions between people assigned to a project, i.e. organizing a workforce.  Further, the limitations describe grouping individuals into a team by “selecting… using a similarity measure,” which describes the concept of comparing individual attributes to project attributes, i.e. organizing a workforce.  The concept of individuals working on a project is undoubtedly a human activity, and the recited process for organizing a workforce by selecting individuals for grouping into a team for a project using a similarity measure is a method of organizing human activity.
The claim further narrows this method of organizing human activity to incorporate certain vector analysis techniques, which amounts to a mathematical algorithm, as explicitly set forth by the limitations “generating... an individual concept set for each of a plurality of individuals, where each individual concept set comprises a plurality of individual concepts C1,...Cn...; generating... a distributed vector representation VC1,...VCn of the plurality of individual concepts C1,...Cn for each corresponding individual...[,] train on the plurality of individual concepts C1,...Cn...; combining... the distributed vector representation VC1,...VCk with a set of weights specific to each individual to form a vector representation Vi of each individual; generating... a project concept set for a first project, where the project concept set comprises a plurality of weighted project concepts corresponding to a specified project and tagged with weights indicating their relative importance to the project; generating... a vector representation of the project concept set by employing vector embedding techniques to train on the plurality of weighted project concepts; performing... a comparison analysis of the vector representation Vi of each individual to the vector representation of the project concept set to determine a similarity measure between each individual and the project concept set.”  Considered both individually and as an ordered combination, the above claim features are clear on their face as describing purely mathematical concepts, and Appellant has not provided any reasoning to the contrary.
Appellant’s arguments that the “rejection analysis fails to follow the MPEP’s current eligibility guidance for analyzing the ‘Step 2B’ requirement to determine whether the additional elements in a claim amount to significantly more than a judicial exception by evaluating whether the elements define only well-understood, routine, conventional activity” are unpersuasive because the Office Action, pg. 5-6, clearly indicates that the additional elements amount to nothing more than mere instructions to apply the abstract idea on a computer.  As stated in MPEP 2106.05(d)(I), the well-understood, routine, conventional consideration overlaps with other Step 2B considerations, particularly the mere instructions to apply an exception consideration.  In the instant case, the recitation that the method is implemented in an information handling system and that the steps are performed “by the system” amount to nothing more than mere instructions to apply the abstract idea on a computer because these limitations simply add a general-purpose computer or computer components after the fact to an abstract idea (e.g., a fundamental economic practice or mathematical equation) and fail to impose meaningful limits on the abstract idea.  Similarly, the claim invokes NLP and machine learning at a high level of generality and does not specify any particular techniques or technologies for implementing such features.  NLP and machine learning are vast technical fields of endeavor that each encompass a wide range of existing techniques and technologies for processing data, and the generic inclusion of NLP and machine learning techniques amounts to nothing more than mere instructions to apply certain mathematical steps on a computer and/or in a particular technological environment.  As indicated in MPEP 2106.05(f) and 2106.05(h), mere instructions to apply an abstract idea on a computer or generally linking the abstract idea to a particular technological environment are not enough to supply an inventive concept.  Appellant has not set forth any reasoning as to which claim limitations they believe to be additional elements that other than what is well-understood, routine, conventional activity in the field.
These arguments are therefore considered unpersuasive.

Rejection of Claims 1-20 under 35 U.S.C. 103
Appellant’s arguments that “there is no prima facie showing that the cited art combination discloses or suggests the claim requirements for ‘combining the distributed vector representation VC1,…,Vck with a set of weights specific to each individual’ to form a vector representation Vi of each individual or for ‘generating… a project concept set for a first project, where the project concept set comprises a plurality of weighted project concepts corresponding to a specific project and tagged with weights indicating their relative importance to the project” (emphasis in original) are unpersuasive.  As indicated in the Office Action, pg. 11, the step of generating the individual concept vectors comprising specific weights is taught by Lu’s features of generating the concept vectors for each user profile.  Specifically, Lu states:
To construct a interest concept vector, we first get all tweets of the user and extract relevant concepts using ESA algorithm. Then we add up all the concepts and corresponding weights, resulting a large concept vector. We get user interest concept vector after normalization. For each user, we have		IC = {(ci, wi)}i 		(2)where ci is one of Wikipedia concepts, and wi is the corresponding weight respectively. (pg. 35)
The above passage describes generating a vector representation IC of a set of individual concepts ci, where each concept is tagged with a corresponding weight wi that represents the relative importance of the individual concept.  Similarly, further above on pg. 35, Lu teaches generating a vector representation T-C of a set of tweet concepts ci, where each concept is tagged with a corresponding weight wi that represents the relative importance of each tweet concept.  Upon reviewing these existing features, those of ordinary skill would have recognized that both references describe techniques for performing vector comparison and matching between two sets of concepts, and that the claimed invention is merely a substitution of one such technique for another yielding predictable results.  Those of ordinary skill would have recognized that Lu’s technique for comparing vector representations of tweet concepts and user interest concepts can be readily applied to compare the project concepts and individual concepts, respectively, of Gatti.  Specifically, the vector representation TC would be generated as representing a plurality of weighted project concepts ci and tagged with weights wi indicating their relative importance to the project.
Additionally, while Appellant asserts that “Lu explicitly teaches that ‘equal’ weights are assigned to each user,” this teaching still reads on the limitations as recited because the claim does not require the assigned weights to be different.  The index i in vector wi of Lu is an explicit indicator that the set of weights is “specific to each individual” as recited, which is irrespective of the values of the weights being equal or different.
Appellant’s arguments that “there is no prima facie showing of a motivation to combine the cited art references” and that “there is no prima facie showing of a reasonable likelihood of success from the combination of cited art references” are unpersuasive because the Office Action, pg. 11-12, clearly sets forth the reasoning to combine the references by carrying out a simple substitution of one known element for another yielding predictable results.  Specifically, the known features of Lu are applicable to the existing method of Gatti because both references are directed to techniques in the field of recommendation systems, as indicated by Gatti, par. [0029], and Lu, pg. 33.  Since Lu describes an existing technique for generating and comparing vector representations of concepts, one of ordinary skill would have recognized it obvious to apply this technique to generate and compare the project and individual vectors of Gatti.  It would have been obvious for a person having ordinary skill in the art before the effective filing date of invention to modify the teachings of Gatti using those of Lu because doing so would have been a simple substitution of one known element for another to obtain predictable results.  Since each individual feature is shown in the prior art, albeit in separate references, the difference between the claimed invention and the prior art lies not in any individual feature, but in the combination itself – that is, the substitution of Lu’s technique for generating and comparing concept vectors for that of Gatti.  This simple substitution of one known element or another would have yielded the predictable result of effectively filtering and ranking relevant data to users using a large knowledge resource to determine relationships between concepts, as suggested by Lu, pg. 33-34.  Contrary to Appellant’s assertion, there is no hindsight reasoning here as the motivations to combine the references are explicitly derived directly from the references themselves.  The references demonstrate a reasonable expectation of success because they both describe techniques for performing vector comparison and matching between two sets of concepts, which would have been recognized as analogous and combinable by those of ordinary skill before the effective filing date of invention.
These arguments are therefore considered unpersuasive.

For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/A.B.S/Examiner, Art Unit 3624                                                                                                                                                                                                                                                                                                                                                                                                              
Conferees:

/PATRICIA H MUNSON/Supervisory Patent Examiner, Art Unit 3624                                                                                                                                                                                                        

Jonathan Durant	/J.D.//JONATHAN DURANT/Primary Examiner, Art Unit 3626                                                                                                                                                                                                                                    	

Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.